IN THE UNITED STATES DISTRICT COURT

memo Fa FES WO cucu

FOR THE DISTRICT OF MARYLAND

 

AUS 02 2519
LELIA H. PROCTOR * és
* CRMs. ne tice ‘.7
Plaintiff, * ie
*
v. . Civil No. PJM 18-2989
*
ALLY FINANCIAL INC.,, et al., *
*
Defendants. *
ok
MEMORANDUM OPINION

 

Pro se Plaintiff Lelia Proctor filed this suit, initially styled as a Motion for Preventative
Injunctive Relief, against Ally Financial Inc., and Ally Bank on September 27, 2018. Defendants
filed an Answer and Counterclaim on December 20, 2018. The Court has before it Defendants’
Motion for Entry of Default on their Counterclaim (ECF No. 15) and their Motion for Judgment
on the Pleadings (ECF No. 17). For the reasons that follow, the Court GRANTS the Motion for
Judgment on the Pleadings and DISMISSES WITHOUT PREJUDICE the case. The Motion for

Clerk’s Entry of Default is therefore MOOT.

I. FACTUAL AND PROCEDURAL BACKGROUND
On September 27, 2018, Lelia Proctor filed the instant Complaint, styled as a Motion for
Preventative Injunctive Relief. The Complaint is somewhat difficult to understand, but appears to

1
allege violations of the Federal Debt Collection Practices Act (FDCPA) and the Fair Credit
Reporting Act (FCRA). Plaintiff was apparently complaining that Defendants had repossessed her
car, which was subject to an outstanding loan and was about to be auctioned. The Complaint was
signed by Plaintiff, as well as by one Gary W. Proctor-Bey, who described himself as “Personal
Representative In Propria Persona Sui Juris, All Rights Reserved.” ECF No. 1 at 16. Proctor-Bey
also signed the Civil Cover Sheet as “Attorney of Record.” Jd. at 17. The Complaint noted that
Plaintiff sought to “delegate [her] authority to Gary W. Proctor-Bey as [her] Personal
Representative in this matter.” Jd. at 16.

The Court initially treated this matter as a request for a Temporary Restraining Order, and
on September 28, 2018, at approximately 9:00 a.m., the Court’s law clerk spoke with a Mr. Proctor-
Bey, as to whom the Court could not find a record of his admission to practice law in the District
of Maryland. Through that conversation, the Court learned that Mr. Proctor-Bey was not an
attorney, that Proctor had not to that point served Defendants, and that the auction for the
automobile was not actually scheduled to occur the next day, as initially alleged.

On October 2, 2018, the Court issued an Order denying Plaintiff's Motion to Proceed In
Forma Pauperis, giving her leave to re-file the Motion if the monthly income she had listed was
instead, accidentally, her annual income. ECF No. 5 at 1. The Order also noted that Proctor-Bey
had neither entered his appearance in the case nor certified that he was licensed to practice in this
Court, nor sought to appear pro hac vice, and directed him to submit appropriate filings if he is, in
fact, a licensed attorney seeking to represent Plaintiff. Jd. The Court explained, “[t]o the extent
Plaintiff seeks to assign the authority to litigate this action to Proctor-Bey as a non-attorney, this
is not permitted. An individual may litigate her own interests pro se or may appear through counsel;

she may not designate another person as her representative in this Court. Because Plaintiff has

2
personally signed the Complaint, this filing will remain on the docket. However, Plaintiff is
cautioned that, unless Proctor-Bey is a licensed attorney who complies with this Court’s rules
regarding attorney appearances, any future filings that Proctor-Bey submits on Plaintiff's behalf
will be stricken from the docket.” /d. at 2.

On October 25, 2018, Plaintiff submitted a Memorandum, signed by both herself and
Proctor-Bey, to “preserve the error by this Court in the order striking” a motion that had been
submitted only by Proctor-Bey.' ECF No. 8 at 1. The Memorandum explained that “[t]he Proctor
[sic] that The Court presumes and categorizes as a non-attorney is by definition a procurator,
proxy, or attorney.... A procurator by definition in the civil law is a Proctor...” /d. at 2. Proctor-
Bey cited Black’s Law Dictionary, 1* Edition (1891) for the proposition that he is an attorney by
right of name, but nevertheless failed to file any proof at all that he is an attorney licensed to
practice in this Court. His presence in the case, therefore, is not recognized.

Plaintiff returned an executed summons on December 12, 2018. On December 20, 2018,
Defendants submitted an Answer and a Counterclaim against Plaintiff. The Counterclaim alleges
Breach of Contract stemming from Plaintiff's failure to make all the required payments on her car
loan, ECF No. 12 at 15, and seeks damages of $9,954.00—purportedly the total outstanding
balance on the loan. Plaintiff did not file an Answer to the Counterclaim and on January 15, 2019,
Defendants filed a Motion for Clerk’s Entry to Default on the Counterclaim. ECF No. 15.

On January 25, 2019, however, Proctor-Bey, once again without authority to appear in the

case, apparently submitted a document to the Clerk’s office entitled “Consumer Questions to

 

' On October 1, 2018, Proctor-Bey alone had submitted a “Motion to Ammend [sic],” which noted that “[t]he
Consumer... now cannot say the exact date of any auction” of the car and asking several questions, apparently of both
the Court and Defendants. ECF No. 3 at 1-2. The Court, referencing its Order explaining that Proctor-Bey could not
make filings on Proctor’s behalf, denied the Motion on October 2, 2018. ECF No. 6.

3
Defendant.” It was returned to him, with instructions to refer to the Court’s Order of October 2,
2018, because it had not been signed by Plaintiff on her own behalf. ECF No. 16 (Return Pleading
Order).

On February 21, 2019, Defendants filed the instant Motion for Judgment on the Pleadings.
ECF no. 17. Once again Proctor-Bey attempted to submit documents which were returned to him
on February 26, 2019 (“Consumer Questions on Defendant,” “Consumer Motion to Deny
Dismissal,” ECF Nos. 19, 20), March 18, 2019 (“Deny Motion for Summary Judgment and Quo
Warranto,” ECF No. 22), March 29, 2019 (“Consumer Motion to Deny Dismissal, Consumer
Questions to Defendant, and Consumer demand for documents,” ECF No. 24), April 17, 2019
(“Consumer Decree of Default Judgment,” ECF No. 25), and April 26, 2019 (“Demand for Quo
Warranto,” ECF No. 26). On March 18, 2019, the Court issued another Order directing non-party
Proctor-Bey to cease making filings in the case. ECF No. 23. Because these purported filings were
returned to Proctor-Bey with a direction to comply with the Court’s Order of October 2, 2018, they
have never been filed or received in full by the Court and are therefore not considered here.

II. LEGAL STANDARD

The standard for evaluating a Motion for Judgment on the Pleadings pursuant to Federal
Rule of Civil Procedure 12(c) is the same as for a Rule 12(b)(6) Motion to Dismiss. See, e.g..
Independence News, Inc. v. City of Charlotte, 568 F.3d 148, 154 (4th Cir. 2009). All reasonable
inferences and assumptions are to be made in favor of the non-moving party (i.e. Plaintiff), and
the Court assumes as true all well-pleaded facts from her Complaint. Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). The Complaint must be dismissed
if it does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Ail.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).
The Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692a defines a “creditor”
as “any person who offers or extends credit creating a debt or to whom a debt is owed, but such
term does not include any person to the extent that he receives an assignment or transfer of a debt
in default solely for the purpose of facilitating collection of such debt for another.” A “debt
collector” is defined as “any person who uses any instrumentality of interstate commerce or the
mails in any business the principal purpose of which is the collection of any debts, or who regularly
collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or
due another.” 15 U.S.C. § 1692(a)(6). The Fourth Circuit has explained that “[t]he material
distinction between a debt collector and a creditor—at least with respect to the second definition
of ‘debt collector’ provided by § 1692a(6) — is therefore whether a person's regular collection

activity is only for itself (a creditor) or whether it regularly collects for others (a debt collector).”

 

Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 136-37 (4th Cir. 2016).
Ill. DISCUSSION

It is difficult to comprehend precisely what Plaintiff is asking for in her Complaint. She
does indicate that “this matter deals with the Federal Debt Collection Practices Act 15 USC § 1692,
Fair Credit Reporting Act 15 USC § 1681, and all elements defined in [a] Consent Order” that
Ally entered into with the Consumer Financial Protection Bureau in 2013. ECF No. 1 at 1. She
appears to allege that her car was repossessed without notice and that Ally representatives failed
to respond to two written inquiries she submitted to Ally’s Chief Financial Officer. /d. at 2-3. After
recounting a series of events leading up to and after the car’s repossession, see id. at 2-5, Plaintiff
lists forty-five questions, some apparently directed to the Court and some to Ally, that seek
information going to whether Ally violated any laws in its dealings with her. See id. at 5-12.

Plaintiff also seems to be extrapolating from Ally’s consent order with the CFPB that it may have

5
discriminated against her, and is seeking information to be able to determine whether she has a
valid claim on that point. See id. at 12-14.

The short of the matter is this:

Any claim Plaintiff attempts to raise under the FDCPA fails because Ally is not a “debt
collector” as defined by that statute. The Credit Application authorized the Dealer to seek credit
on Plaintiff's behalf in order to finance her purchase of her car. See ECF No. 17, Ex. A (Credit
Application). Ally agreed to finance the purchase, and the Contract makes clear that the Dealer
assigned its interest in the contract to Ally. ECF No. 17, Ex. B (Contract). Ally is therefore a
creditor, not a debt collector, within the meaning of the FDCPA, since it is collecting debts on its
own behalf rather than for others.

Any claim Plaintiff attempts to raise under the FCRA also fails because she has not pleaded
sufficient facts to show she has suffered any cognizable injury. She merely alleges that she saw on
her credit report that Ally had reported her account as charged-off and closed as of August 31,
2013, and that it allegedly did so without notifying her. ECF No. 1 at 4. But Plaintiff has not
explained how this action violated the FCRA or injured her in any way. If Plaintiff is claiming that
such reporting is inaccurate, she has not alleged that she took the appropriate steps under the Act
to inform the consumer reporting agency and pursuing an investigation. See Ausar-El v. Barclay
Bank Del., No. PJM 12-082, 2012 U.S. Dist. LEXIS 166436, at *4 (D. Md. Nov. 20, 2012) (“[A]
plaintiff bringing a claim under §1681s-2(b) must establish that: (1) he or she notified the consumer
reporting agency of the disputed information; (2) the consumer reporting agency notified the
defendant furnisher of the dispute; and (3) the furnisher then failed to investigate and modify the

inaccurate information.”).
IV. CONCLUSION
For the foregoing reasons, Defendants’ Motion for Judgment on the Pleadings, ECF No. 17,
is GRANTED and Plaintiff's Complaint is DISMISSED WITHOUT PREJUDICE. In the
absence of any federal claims, there is no reason for Ally’s Counterclaim for Breach of Contract,
which has no federal or diversity of citizenship nexus, to stay in this Court. Therefore, Defendants’

Motion for Clerk’s Entry of Default on Counterclaim, ECF No. 15, is MOOT.

/s/

C= J. MESSITTE

UNITED STATES DISTRICT JUDGE

A separate Order will ISSUE.

August Xr019
